Title: Thomas Jefferson to Joseph Milligan, 24 November 1814
From: Jefferson, Thomas
To: Milligan, Joseph


          Dear Sir  Monticello Nov. 24. 14.
          Your favor of the 16th was recieved on the 19th and I thank you for the trouble you have taken with my catalogue, and I have no doubt your enumeration is right, mine having been estimated by counting a few pages & taking them for an average. I am contented also with your estimate of price, if the committee should be so, or that they should send on valuers, fixing on your estimate as a maximum.
          I write by this mail to Genl Duane for Tracy’s work
           The box of books arrived two days ago in good order, and I am charged with the thanks of all the members of the family to you. Accept the assurance of my esteem & respect
          Th: Jefferson
        